Citation Nr: 1120259	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUEs

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for leukemia.

2.  Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the Atlanta RO located in Decatur, Georgia.

In January 2011, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The issue of entitlement to service connection for leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1999 rating decision denied service connection for leukemia.

2.  The evidence pertaining to the Veteran's leukemia received since the October 1999 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision that denied service connection for leukemia became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received since the October 1999 rating decision is new and material, and the claim for service connection for leukemia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1999, the RO denied service connection for leukemia.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Board notes that it has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

The RO denied the Veteran's claim for entitlement to service connection for leukemia in October 1999 because the condition was neither incurred in or caused by service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's condition began in service or was incurred during service.

Since the October 1999 final disallowance, in January 2010, the Veteran provided testimony in a personal hearing before the undersigned Veterans Law Judge.  There, the Veteran testified that he was exposed to burning oil fields during active duty while in Southwest Asia.  Hearing transcript at 3.  Specifically, the Veteran mentioned that he was exposed to benzene for two and a half months, which is a by-product of the burning fuel.  Id. at 4-5.  

In February 2011, the Veterans treating physician, Dr. "C.O.," indicated that the Veteran had been treated for Acute Lymphocytic Leukemia since 1996, which has been in remission after receiving induction chemotherapy.  While Dr. C.O. did not opine as to whether the Veteran's exposure to benzene caused his leukemia, he did indicate the concern that the exposure to some of the toxins during the Veteran's tour of duty may have increased the risk for developing leukemia.

Taken together, this evidence submitted after the final disallowance in October 1999 (including the Veteran's testimony during the January 2011 hearing and the February 2011 letter from Dr. C.O.) relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Indeed, the evidence, specifically the Veteran's testimony, contributed to a more complete picture of the circumstances surrounding the origin of his condition.

In summary, new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for leukemia and his claim is reopened.  The appeal is allowed to this extent only.

Having found that the claim should be reopened, the Board will address the merits of the Veteran's claim for service connection for leukemia in the REMAND portion of the decision below.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's application to reopen a claim for leukemia.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for leukemia; to this extent, the appeal is granted.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as discussed above, the Veteran provided testimony in January 2011.  During the hearing, the Veteran testified that he had been exposed to benzene in Southwest Asia for two and a half months, which is a by-product of burning fuel.  Also, Dr. C.O.'s February 2011 letter indicated that that Veteran was diagnosed with and treated for leukemia, which is now in remission, in 1996.

Given the low threshold as discussed in McLendon (as well as to reopen previously denied claims), there are indications, of an association between a current diagnosis of leukemia, demonstrated after service and the Veteran's military service.  Hence, a VA examination should be afforded to the Veteran for the claimed condition.

The Board notes that the Veteran had originally claimed that his leukemia is due to an undiagnosed illness.  However, the Veteran has been diagnosed with leukemia and thus, the presumption for Persian Gulf War Veterans, which the Veteran is in this case, is not for application.  Instead, the requested examination will address the Veteran's more specific contention that the benzene he was exposed to during active duty caused his leukemia.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  The claims file, along with a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary evaluation and testing should be conducted.

The examiner should provide a diagnosis for any leukemia found on examination and state the medical basis and underlying pathology for any disability found.  If the Veteran does not have diagnosed leukemia, the examiner should so state.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's leukemia, if any, was incurred as a result of service.  All indicated tests and studies are to be performed.  The examiner must also address whether the Veteran's leukemia, if any, is related to his exposure to benzene, a by-product of fuel, during his duty in Southwest Asia.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

In this regard, in rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, including his exposure to benzene.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Then, readjudicate the Veteran's claim for service connection for leukemia, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


